Case 19-41171-elm13 Doc 36 Filed 07/02/19           Entered 07/02/19 10:22:17        Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

IN RE:                                       §
                                             §      Case No. 19-41171
Maribel Lopez Noriega                        §      Chapter 13
                                             §
       Debtor,                               §
                                             §

                   RESPONSE OF U.S. BANK N.A. AS TRUSTEE
                     OF THE BUNGALOW SERIES III TRUST
            TO OBJECTION TO PROOF OF CLAIM #10 FILED BY TRUSTEE
                       (Objection to Proof of Claim Doc# 33)

       COMES NOW, U.S. Bank Trust National Association, as Trustee of the Bungalow Series

III Trust (“Creditor”) and files its response to Trustee’s Objection to Proof of Claim #10 of U.S.

Bank (“Trustee’s Objection”), and in support thereof states as follows:

       1.       As to Paragraph 1 of Trustee’s Objection.

       Creditor agrees with the allegations of Paragraph 1.

       2.       As to Paragraph 2 of the Trustee’s Objection (Proof of Claim).

       Creditor agrees with the allegations of Paragraph 2 of Trustee’s Objection. Creditor is

       in the process of preparing its amended Proof of Claim.

       3.       As to Paragraph 3 of the Trustee’s Objection (Proof of Claim).

       Creditor agrees with the allegations of Paragraph 3 of Trustee’s Objection and requests

that the Court allow Creditor to amend its Proof of Claim.


       WHEREFORE, Creditor requests that the Court allow the amending of Creditor’s Proof

of Claim #10.




RESPONSE TO OBJECTION TO CLAIM                                                           PAGE 1
Case 19-41171-elm13 Doc 36 Filed 07/02/19   Entered 07/02/19 10:22:17   Page 2 of 4



                                     Respectfully submitted,


                                     ANDERSON VELA, L.L.P.

                                     /S/ Richard E. Anderson
                                     Richard E. Anderson
                                     State Bar No. 01209010
                                     4920 Westport Drive
                                     The Colony, Texas 75056
                                     Telephone: (214) 295-6423
                                     Facsimile: (214) 276 1545
                                     RAnderson@Andersonvela.com
                                     COUNSEL FOR CREDITOR




RESPONSE TO OBJECTION TO CLAIM                                             PAGE 2
Case 19-41171-elm13 Doc 36 Filed 07/02/19            Entered 07/02/19 10:22:17    Page 3 of 4



                               CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing Response to Trustee’s Objection was served
on the 2nd day of July, 2019. Said Response was filed electronically. Service was accomplished
by the method and to the following as indicated.


                                                   By: /s/ Richard Anderson
                                                      RICHARD E. ANDERSON
                                                      State Bar No. 01209010
                                                      4920 Westport Drive
                                                      The Colony, Texas 75056
                                                      Email: randerson@AndersonVela.com

BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL, POSTAGE PREPAID:

DEBTOR
Maribel Lopez Noriega
2620 Rolling Meadow (Property)
Carrollton, TX 75010

DEBTOR’S ATTORNEY
Marcus B. Leinart
Leinart Law Firm
11520 N. Central Expressway, Suite 212
Dallas, TX 75243

TRUSTEE
Pam Bassel
7001 Blvd 26, Suite 150
North Richland Hills, TX 76180

U.S. TRUSTEE
United States Trustee
1100 Commerce Street, Room 976
Dallas, TX 75202




RESPONSE TO OBJECTION TO CLAIM                                                        PAGE 3
Case 19-41171-elm13 Doc 36 Filed 07/02/19        Entered 07/02/19 10:22:17      Page 4 of 4



CREDITOR ATTORNEY
Jared T.S. Pace                          Wilmington Savings Fund Society, FSB d/b/a
Condon Tobin Sladek                      Christiana Trust as Owner Trustee of the Residential
Thornton PLLC                            Credit Opportunities Trust III
8080 Park Lane                           Condon Tobin Sladek Thornton PLLC
Suite 700                                8080 Park Lane
Dallas, TX 75231            representing Suite 700
2142653855                               Dallas, TX 75231
2146916311 (fax)                         214-265-3800
jpace@ctstlaw.com                        214-691-6311 (fax)
 Assigned: 03/29/2019                    jpace@ctstlaw.com
                                         (Creditor)
Melissa Linell Palo
                                         City of Carrollton
Linebarger Goggan Blair &
                                         Linebarger Goggan Blair & Sampson, LLP
Sampson, LLP
                                         c/o Melissa L. Palo
2777 N. Stemmons Frwy
                                         2777 N Stemmons Frwy, Suite 1000
Ste 1000
                            representing Dallas, TX 75207
Dallas, TX 75207
                                         214-880-0089
(214) 880-0089
                                         469-221-5003 (fax)
(469) 221-5003 (fax)
                                         dallas.bankruptcy@lgbs.com
melissa.palo@lgbs.com
                                         (Creditor)
 Assigned: 04/12/2019
                                         Lewisville ISD
                                         Linebarger Goggan Blair & Sampson, LLP
                                         c/o Melissa L. Palo
                                         2777 N. Stemmons Frwy
                                         Suite 1000
                                         Dallas, TX 75207
                                         214-880-0089
                                         469-221-5003 (fax)
                                         dallas.bankruptcy@lgbs.com
                                         (Creditor)



                                          /s/ Richard E. Anderson
                                          RICHARD E. ANDERSON




RESPONSE TO OBJECTION TO CLAIM                                                      PAGE 4
